STEPHENS, Chief Justice,
dissenting.
Respectfully I dissent.
While I agree with the majority that there was sufficient evidence to prove that Scearce’s condition was work-related and would affirm on those grounds, I cannot agree that Fruit of the Loom was not denied Constitutional due process in these administrative proceedings.
The United States Constitution necessitates that parties be guaranteed the right to cross-examine adverse witnesses in administrative proceedings. See Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970); Kaelin v. City of Louisville, 643 S.W.2d 590 (1982). The cost of cross-examination must be assumed by the party introducing the medical reports pursuant to KRS 342.033 to ensure the due process guarantees of the Constitution are met.
Although the administrative regulation provides for the possibility of cross-examination, it does not ensure that this fundamental right will be guaranteed. Because Fruit of the Loom is guaranteed these rights under the Constitution, they should not be compelled to bear the expense of taking that opportunity as a result of the actions of an adverse party.
As a result of the foregoing, I dissent.
STUMBO, J., joins in this dissenting opinion.